Citation Nr: 0516649	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  01-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel






INTRODUCTION

The veteran had active service from March 1972 to March 1976, 
January 1991 to May 1991, and February 2002 to January 2004, 
including service in the Southwest Asia theater of operations 
in support of Operation Desert Shield/Storm and Operation 
Enduring Freedom.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by the RO which 
denied the veteran's claim of service connection for PTSD.

The veteran testified at a personal hearing, via 
videoconference at the RO, before the undersigned Veterans 
Law Judge sitting in Washington, DC, in March 2002.  A 
transcript of the veteran's testimony is associated with the 
claims file.

In a July 2003 decision, the Board found that the veteran had 
submitted new and material evidence to reopen a previously 
denied claim of service connection for PTSD.  In light of the 
newly reopened claim of service connection for PTSD, the case 
was remanded back to the RO in July 2003 for further 
development.  

After the case was remanded in July 2003, it was subsequently 
determined that the veteran had returned to active duty in 
February 2002, with active service in Kuwait and Iraq from 
April 12, 2003 to June 20, 2003.  The veteran was released 
from active duty in January 2004.

In October 2003, the RO received notification that the Berks 
County, Pennsylvania Adjutant General's Office (AGO) revoked 
its Power of Attorney with the veteran, and thus revoked 
representation under the provisions of 38 C.F.R. § 20.608.  
The veteran currently remains without representation.  

In September 2004, the veteran submitted a claim of service 
connection for residuals of heat stroke.  The Board refers 
this matter to the RO for appropriate action.

After completion of the requested development, the RO 
continued to deny the claim of service connection for PTSD, 
issued a Supplemental Statement of the Case in February 2005, 
and returned the case to the Board for further appellate 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
PTSD, based on combat-related stressors during two separate 
periods of service in the Southwest Asia theater of 
operations.  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor occurred; and, a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

However, if the claimant did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

In this case, the veteran's service records do not appear to 
clearly establish that he engaged in combat with the enemy.  
As such, the RO essentially denied the veteran's claim for 
service connection for PTSD on the basis that the diagnoses 
of PTSD were not based on any verified stressful experience 
that occurred during service.  However, the Board's review of 
the evidence indicates that the veteran has been diagnosed 
with PTSD by a VA physician, sufficient to render the claim 
at least plausible and attempts have not yet been made to 
verify the veteran's more recent claimed stressful incidents 
during service, as noted hereinbelow.  

At the outset, the Board notes that the veteran's appeal for 
entitlement to service connection for PTSD was pending at the 
time he entered his third period of active service, from 
February 2002 to January 2004.  

Historically, the veteran served on active duty from March 
1972 to March 1976 and initially served in the Southwest Asia 
theater of operations in Saudi Arabia from January 1991 to 
May 1991.  The veteran's personnel records from that period 
of service do not reflect that veteran clearly engaged in 
combat with the enemy.  In January 1995, the veteran 
submitted a claim of service connection for PTSD, which was 
subsequently denied by the RO in an August 1995 rating 
decision.  The veteran did not appeal from that decision.  
Then, in November 2000, the veteran submitted another claim 
of service connection for PTSD.  In support of his claim of 
service connection, the veteran submitted VA treatment 
records noting diagnoses of PTSD, based on the veteran's own 
account of stressful experiences during service in the 
Southwest Asia theater of operations.  None of the stressors 
on which the diagnoses were based have been verified.

At his video conference hearing before the undersigned 
Veterans Law Judge in March 2002, the veteran testified as to 
the stressors he experienced during active service.  

In a July 2003 decision, the Board reopened the veteran's 
claim of service connection for PTSD, and remanded the matter 
back to the RO for further development to include attempted 
stressor verification and a VA examination.  

In the meantime, however, the veteran had entered a third 
period of active duty, from February 2002 to January 2004.  
The veteran's DD Form 214 from that period of service 
reflects that the veteran served overseas in Kuwait and Iraq 
from April 12, 2003 to June 20, 2003.  Significantly, the 
veteran was discharged for medical reasons in January 2004, 
suffering from severe heat intolerance with repeated acute 
heat injury causing dehydration.  More specifically, the 
veteran's service medical records reflect that the veteran 
had three episodes of heat injury, the last of which resulted 
in a loss of consciousness for two hours.  

The veteran was released from active service with a medical 
discharge in January 2004, and action on his claim of service 
connection for PTSD resumed shortly thereafter.  Pursuant to 
the July 2003 remand instructions, the RO contacted the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) in March 2004, in an attempt to verify the 
veteran's alleged stressors from his service in Saudi Arabia 
from January 1991 to May 1991.  The RO provided to USASCRUR 
the following stressors alleged by the veteran:  (1)  The 
veteran asserts that he saw a scud missile destroy a building 
less than a mile from him; (2) The veteran asserts that he 
saw a US army supply truck crash, causing the driver to fly 
through the air; and (3) The veteran asserts that he was 
assigned to pick up dead body parts and load them onto a 
truck for mass burial.  

It does not appear that the RO requested the veteran to 
provide stressor information, if any, from his third period 
of service, including his tour of duty in Kuwait and Iraq 
from April 12, 2003 to June 20, 2003.

In response to the RO's request, USASCRUR replied that the 
veteran's unit in 1991 noted numerous Iraq SCUD attacks.  
USASCRUR noted specifically an incident involving a SCUD 
missile on January 21, 1991 and another incident on February 
25, 1991.  In addition, USASCRUR verified that the veteran's 
unit Battalion Operation Diary and other combat unit records 
reported two motor vehicle accidents which resulted in 
casualties.  One occurred on January 26, 1991 and the other 
occurred on March 19, 1991.  Finally, USASCRUR noted that the 
Battalion Operation Diary noted that elements of the 
veteran's Battalion traveled into Iraq on March 4, 1991, 
passing through and area of destruction.  The Diary noted 
that the area traveled was littered with wreckage of battle, 
burnt out armored vehicles, trucks, artillery pieces, 
fortifications, bloody field dressings, and portions of human 
remains.  Nonetheless, USASCRUR was unable to locate records 
that specifically stated that elements of the veteran's unit 
picked up bodies and/or body parts.  

The veteran was thereafter afforded a VA examination in April 
2004.  The examiner indicated that he would, "[E]ndeavor to 
provide additional evidence for PTSD and for new stressors 
that [the veteran] did not disclose from 'Operation Iraqi 
Freedom'  to complete the claim that [the veteran] is now 
making for PTSD."  The examiner explained that the veteran 
began to have flashes from the previous Desert Storm war, but 
this time, the flashbacks and memories were much more intense 
and virulent because the veteran was unable to tolerate the 
heat to the point where he could not be deployed safely in 
any combat operations.  The veteran reported to the VA 
examiner that he believed his more recent tour of duty in 
Kuwait and Iraq was more life threatening than Desert Storm.

The veteran reported additional stressors during this 
examination.  Specifically, the veteran reported that he 
heard and survived mortar attacks that shot overhead on four 
or five occasions at ammunition points; he saw a SCUD missile 
destroying a building less than a mile away from him; he rode 
around on 200 gallons of napalm through a hostile 
environment; he was constantly exposed to a barrage of 
artillery; he saw the damaging effects of the oil fires, and 
breathed the black fumes that filled the air for two weeks; 
he saw dead body bags of Americans; and saw dead Iraqi 
soldiers who were bulldozed and buried in the sand.  

From an objective perspective, the examiner felt there could 
be no doubt, as he compared the veteran's account with 
others, that the veteran's combat experience was so intense, 
and that his stress qualified him for Criterion A of PTSD.  
The examiner also noted that the veteran's current 
symptomatology qualified him for Criteria B, C, and D.  The 
examiner was confident that the veteran suffered from 
moderate to severe PTSD, based on psychological testing 
scores, reported symptomatology and wartime experiences.  

Despite the examiner's indication that the veteran suffered 
combat-related stressors during his second tour of duty in 
the Middle East, the RO did not attempt to verify the 
veteran's alleged stressors as reported by the VA examiner in 
April 2004.  

In light of the foregoing, the Board finds that the RO's 
limited search for information regarding the veteran's 
claimed stressors from his 1991 period of active duty is 
insufficient.  As such, the Board finds that the veteran 
should be asked to provide as much detailed information as 
possible with regard to his claimed stressors from his active 
service in Kuwait and Iraq from April 12, 2003 to June 20, 
2003.  After as much information as possible has been 
obtained, including the veteran's unit of assignment, dates 
and locations of claimed stressors, names of the wounded 
and/or deceased soldiers, and any other information deemed 
appropriate, the AMC should contact USASCRUR and attempt to 
verify the veteran's stressors.  

Then, if necessary, the veteran should be afforded a VA 
examination to determine if the veteran's PTSD is based on 
any verified stressors.  All pertinent VA and private 
treatment records should be added to the claims file and 
reviewed by the examiner prior to the examination.  

Finally, the Board points out that the Court of Appeals for 
Veterans' Claims (Court) has held that corroboration of every 
detail of a claimed stressor, including the veteran's 
personal participation, is not required, but rather a veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Accordingly, the case is remanded to the RO via the AMC for 
the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for PTSD 
that have not been previously secured.  
After obtaining any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service, 
particularly from his second tour of duty 
in Kuwait and Iraq from April 12, 2003 to 
June 20, 2003.  He should be asked to 
provide to the best of his ability any 
additional information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, as well as how, if at 
all, his heat injury plays a role in his 
stressors.  The veteran is hereby advised 
that this information might be needed to 
search for verifying information.  

3.  Thereafter, the AMC should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
record.  

Then the AMC should complete any 
additional development as provided in 
M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should forward 
the pertinent information along with any 
additional personnel records to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, to attempt to confirm any of 
the stressors claimed by the veteran.  In 
particular, the information should 
include the events from all periods of 
service.

5.  Following receipt of the USASCRUR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by the agency, the VBA AMC should prepare 
a report detailing the nature of any 
combat action, or in-service stressful 
event, verified by the USASCRUR.  If no 
combat stressor has been verified, the 
VBA AMC should so state in its report.  
This report is then to be added to the 
claims file.

6.  If, and only if, any of the veteran's 
claimed stressors are verified, the AMC 
should thereafter arrange for a VA 
special psychiatric examination of the 
veteran including on a fee basis if 
necessary.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

7.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim of service connection for PTSD.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




